
	
		I
		111th CONGRESS
		2d Session
		H. R. 5818
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Garrett of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title IV of the Congressional Budget Act of 1974
		  and the Rules of the House of Representatives to make Federal private sector
		  mandates subject to a point of order, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mandate Prevention Act of
			 2010.
		2.Legislation
			 subject to point of order
			(a)In
			 generalSection 425(a) of the
			 Congressional Budget Act of 1974 is amended by striking and at
			 the end of paragraph (1), by striking the period at the end of paragraph (2)
			 and by inserting ; and, and by adding at the end the following
			 new paragraph:
				
					(3)Any bill, joint resolution, amendment,
				motion, or conference report that would increase the direct costs of Federal
				private sector mandates by an amount that causes the thresholds specified in
				section 424(b)(1) to be exceeded, unless—
						(A)the bill, joint resolution, amendment,
				motion, or conference report provides new budget authority or new entitlement
				authority in the House of Representatives or direct spending authority in the
				Senate for each fiscal year for such mandates included in the bill, joint
				resolution, amendment, motion, or conference report in an amount equal to or
				exceeding the direct costs of such mandate; or
						(B)the bill, joint
				resolution, amendment, motion, or conference report includes an authorization
				for appropriations in an amount equal to or exceeding the direct costs of such
				mandate, and—
							(i)identifies a
				specific dollar amount of the direct costs of such mandate for each year up to
				10 years during which such mandate shall be in effect under the bill, joint
				resolution, amendment, motion or conference report, and such estimate is
				consistent with the estimate determined under subsection (e) for each fiscal
				year;
							(ii)identifies any
				appropriation bill that is expected to provide for Federal funding of the
				direct cost referred to under clause (i); and
							(iii)(I)provides that for any
				fiscal year the responsible Federal agency shall determine whether there are
				insufficient appropriations for that fiscal year to provide for the direct
				costs under clause (i) of such mandate, and shall (no later than 30 days after
				the beginning of the fiscal year) notify the appropriate authorizing committees
				of Congress of the determination and submit either—
									(aa)a statement that the agency has
				determined, based on a re-estimate of the direct costs of such mandate, after
				consultation with State, local, and tribal governments, that the amount
				appropriated is sufficient to pay for the direct costs of such mandate;
				or
									(bb)legislative recommendations for
				either implementing a less costly mandate or making such mandate ineffective
				for the fiscal year;
									(II)provides for expedited procedures for
				the consideration of the statement or legislative recommendations referred to
				in subclause (I) by Congress no later than 30 days after the statement or
				recommendations are submitted to Congress; and
								(III)provides that such mandate
				shall—
									(aa)in the case of a statement referred
				to in subclause (I)(aa), cease to be effective 60 days after the statement is
				submitted unless Congress has approved the agency's determination by joint
				resolution during the 60-day period;
									(bb)cease to be effective 60 days after
				the date the legislative recommendations of the responsible Federal agency are
				submitted to Congress under subclause (I)(bb) unless Congress provides
				otherwise by law; or
									(cc)in the case that such mandate that
				has not yet taken effect, continue not to be effective unless Congress provides
				otherwise by
				law.
									.
			(b)Committee on
			 AppropriationsSection
			 425(c)(1) of the Congressional Budget Act of 1974 is amended by inserting
			 or a Federal private sector mandate after Federal
			 intergovernmental mandate each place it appears.
			(c)Determinations
			 of Federal private sector mandate levelsSection 425(e) of the
			 Congressional Budget Act of 1974 is amended by inserting and Federal
			 private sector mandates after Federal mandates.
			3.Unfunded mandates
			 point of order in the Rules of the House of RepresentativesClause 11(b) of rule XVIII of the Rules of
			 the House of Representatives is amended by inserting before the period the
			 following: or a Federal private sector mandate the direct costs of which
			 exceed the threshold otherwise specified for a reported bill or joint
			 resolution in section 424(b)(1) of such Act.
		4.Equalization of
			 threshold between private sector and intergovernmental mandatesSection 424(b)(1) of the Congressional
			 Budget Act of 1974 is amended by striking $100,000,000 and
			 inserting $50,000,000.
		
